EXHIBIT 10.11

(English Translation of an Agreement originally drafted in Mandarin Chinese)

Business Joint Venture Agreement

Made between

Party A : Shanghai Quo Advertising Company Limited

Party B : Wuhan Xin An Technology Development Company Limited

In accordance with the Code of Law of People’s Republic of China Governing
Contracts and all other relevant laws and regulations and based on the
principles of the equality, voluntary freewill and conciliation Party A and
Party B have reached agreement with each other to co-operate in a business
regarding outdoor LED Panels in the City of Wuhan which agreement is as
follows::

Section 1 : The Rights and Obligations of Party A

1.      Party A shall in accordance with the applications submitted by Party B
to the relevant authorities set up 120 sets of Small Scale LED Panels and one to
two sets of Large Scale LED Panels at prime locations within the City District
of Wuhan City for all advertisement purpose. Party A shall be responsible for
the costs and expenses in relation to the building, installation, tuning and
management control of the LED Panels and also for the rental payable for the
locations of the Panels and the daily maintenance and running expenses in
respect of the same. 2.      The Small Scale LED Panels to be made and
manufactured by Party A shall be of the dimensions as stated in the relevant
submissions of Party B for the approval of the relevant authorities. 3.     
Party B shall complete the application process for approval of all relevant
authorities and government departments no later than 30th April, 2007. Party A
shall complete the installation work in accordance with Party B’s application in
two stages. The first stage shall be completed on or before 31st May, 2007 and
the second shall be completed on or before 30th September, 2007. 4.      Party A
shall have the ownership of the property of the LED advertisement boards to be
built using the investment from Party A hereunder. Party A shall also have the
right to use the locations of these LED Panels for the placing of advertisements
for a period of eight years counting from the date of the certificate to be
issued for the completion of installation (i.e. 30th September, 2007). This
Agreement shall continue to have effect for eight years from the date it begins
to take effect provided that Party A shall have a right of first refusal to
renew this contract if the performance of this contract has been in good order.
5.      Party A shall pay the following fees and expenses in the following
manner :-   (1)      Standard of charges:    (i) Road Levy (i.e. the rental for
the locations as stated in paragraph (1)(a) above : RMB20,000  

1

--------------------------------------------------------------------------------



        per panel (such payment is an one-off payment). During the effective
period of this Agreement (i.e. within eight years from the date it begins to
take effect) the charges for location within the red demarcation line on the
relevant map shall be borne by Party A even if such charges shall exceed
RMB20,000 per panel Provided that the total number of Panels within the red line
shall not exceed 20 in number. The exact number of such panels will be confirmed
in writing by Party A.     (ii)      The fee payable in connection with the
submission of the applications for approval of the installation work :
RMB250,000 (one-off payment).     (iii)      The Foundation Fee payable for the
installation the LED Panels foundations: RMB25,000 per Panel (one-off payment).
    (iv)      LED panel Operational Right Fee: annual payment of RMB2,000,000 on
the basis of 120 Small Scale LED panels being operational.   (2)      Manner of
Payment     (i)      Party A shall pay a deposit of RMB100,000 to Party B within
one week of this Agreement taking effect. If Party B cannot obtain all the
relevant approvals from the authorities for the locations of the installation
before 31st March, 2007 then Party B has to return the deposit of RMB100,000 to
Party A. If Party A gives up the project hereunder (“Project”) and its
investment after the issue of the formal approval papers then Party A will be
taken to have forfeited its deposit of 100,000RMB which shall become the
compensation payable to Party B.     (ii)      Party A shall pay Party B the
approval fee of RMB250,000 (less the sum of RMB150,000 after the deduction of
the deposit of RMB100,000 which has been paid) within one week after the formal
approval papers have been issued by the City Management Bureau for the locations
of the LED Panels in this Project.     (iii)      Subject to Party B’s
completing the approval applications (excluding application regarding
telecommunications) Party A shall pay a 50% installment of LED panels Foundation
Fees of RMB750,000 regarding the first stage of 60 Small Scale LED Panels and
pay the Road Levy of RMB600,000 in respect of the first stage of the Project
comprising 60 panels (again being 50% of the total levy). The remaining balance
will be paid within one week after the issue of certificate certifying the
completion of the first stage of the LED panels in the Project with reference to
the number of Small Scaled LED panels actually built.     (iv)      50% of the
LED panels Foundation Fees in respect of the second stage of the Project with
the other 60 Panels, being the sum of RMB750,000 shall be paid within the week
immediately before the commencement of the installation work. At the same time,
50% of the Road Levy in respect of the second stage of the Project comprising 60
LED Panels, being the sum of RMB600,000 shall also be paid. The remaining
balance will be paid within one week after the issue of certificate certifying
the completion of the second stage of the LED panels in the Project with
reference to the number of Small Scaled LED panels actually built  

2

--------------------------------------------------------------------------------



            (v)      The Operational Right Fee of the LED advertisement panels
shall be paid on quarterly basis in the sum of RMB500,000 per quarter within the
first week of each quarter commencing from the date on which the certificate of
completion of installation has been issued. 6.      The Operational Right Fee
payable by Party A to Party B within the contract period shall remain unchanged
in the first two years of operation and shall be increased annually by 5% for
the third year onwards. 7.      Party A shall be responsible for all engineering
and maintenance fees of the system of LED Panels under this Project during the
period of operation. 8.      Party A shall provide advertisement services for
other parties as its own business and shall strictly abide by the Code of Law of
the People’s Republic of China Governing Contracts. Party A shall take full
responsibility for any consequence if there has been any infringement of rights
or violation of law in its broadcasting of advertisements. 9.      In the event
of any leakage of electricity or collapse of the LED panels and similar
incidents which causes losses or damages to the persons or properties of other
parties in the course of implementation of this Agreement Party A shall assume
full responsibility for the compensation of such other parties. 10.      Party A
shall not unilaterally demolish or remove any LED panel or related facilities
during the subsistence of this Agreement.

 

Section 2 : Rights and Obligations of Party B

 

1.      Party B shall be responsible for making applications to obtain and
obtaining all the relevant approvals from relevant government departments and
authorities (excluding approvals in relation to telecommunications) in respect
of this Project. Even if Party B should fail to obtain all such approvals by
31st March, 2007 this Agreement shall not be terminated but Party B shall
continue with its effort to obtain such approvals until all the relevant
approvals have been granted. Within one year after the signing of this
Agreement, all the relevant approvals regarding the locations of the LED Panels
in this project shall be reserved for use of this Project and be exclusive to
Party A in the sense that Party B shall not co-operate with any other
corporation regarding the matters related to this Project without first
obtaining the written approval of Party A. 2.      Party B shall ensure that all
the examination and scrutinizing procedures of the City Management Bureau and
all other relevant authorities will be completed on 30th April, 2007 so as to
ensure that Party A will be able to commence working on the building of
foundations for the 120 Small Scale LED Panels within the two stages of the
Project and as confirmed in writing and with electricity supply connected to
these locations. 3.      Party B shall ensure that the lawful right of Party A
to broadcast its advertisements in the ordinary course of business shall not be
infringed during the subsistence of this Agreement. 4.      Party B is
responsible for the daily protection of the system of this Project and shall not
be  

3

--------------------------------------------------------------------------------



    engaged in any other business which is not connected with this Project. 5. 
    Party A must obtain the prior written consent of Party B in order to assign
its advertisement board operational right hereunder to another party. In such
event, Party B may in writing require Party A to rectify the terms of its
operation and if Party A shall be unable to do so within a prescribed period
Party B shall be empowered to terminate the right of Party A to use the LED
Panels. 6.      Party B shall be entitled to the most preferred treatment
amongst the advertising agents who place advertisements with Party A on the
panels and will be entitled to make use of Party A’s service at the best price
provided that it has to abide by Party A’s usual requirements on advertising
agents with whom it is doing business. Any advertisement business to be ran by
Party B itself shall be in strict accordance with the Code of Law of the
People’s Republic of China Governing Advertisements. Otherwise, Party B shall
bear all consequences and legal ramifications arising out of any infringement of
right or violation of law in its advertisements and be responsible for the
compensation of all economic losses thereby arising. 7.      Party B shall issue
invoices to Party A for the following charges :-   (a)         Road Levy,
Installation Foundations Fees (being engineering invoices in such cases).  
(b)      Operational Right Fee (being invoices for rental services) in such
case.

Section 3

During the subsistence of this Agreement the act or omission of any Party to
this Agreement in contravention of its obligations hereunder shall be regarded
as breach of the Agreement and such Party shall compensate the other Party which
has not acted in breach of the Agreement for all the losses and damages thereby
occasioned.

Section 4

In the course of implementation of this Agreement if Party A should fail to pay
Party B the Operational Right Fee or any other fee payable hereunder Party B has
the right to suspend or terminate the operational right of Party A to broadcast
its advertisement for which the payment is owing. Party A’s relevant right shall
resume once it has tendered the relevant payment. For each day of delay in such
payment, Party B shall be entitled to charge Party A a sum equivalent to 2% of
the outstanding amount as compensation for the breach for the contract except
when the delay in payment on the part of Party A was caused by reason of Party
B’s own breach of contract.

Section 5

On the occurrence of any one of the following events, Party A is entitled to
defer its payment of any payment payable and which has not been paid hereunder
and if at the same time Party B cannot complete the procedures for its
submission of applications for approval of the relevant authorities then Party B
shall also refund to Party A all the relevant payments made by Party A :-

4

--------------------------------------------------------------------------------



  1.      If Party B fails to complete the procedures for its submission of
applications for approval of the relevant authorities within the prescribed
period. 2.      If Party B fails to complete the examination and scrutinizing
procedures of the City Management Bureau and of other relevant authorities
before 31st April, 2007 and therefore fail to ensure that Party A will be able
to commence working on the building of foundations for the 120 Small Scale LED
panels within the two stages of the Project and as confirmed in writing and with
electricity supply connected to these locations, thereby causing delay in the
Project. 3.      If Party A’s lawful right to broadest its advertisement in the
ordinary course of business which should be protected by Party B has been
infringed by another party. 4.      If Party B fails to perform or implement its
obligation to maintain and protect the daily operation of the system in the
Project or otherwise be engaged in any business which is not connected with this
Project.

Section 6

If the government of Wuhan City should change its policy during the subsistence
of this Agreement thereby preventing the implementation of this Agreement then
neither party shall claim against the other for violation of this Agreement and
the parties hereto shall negotiate with each other to decide whether or not this
Agreement shall continue to take effect and also to decide on the follow-up
actions to be taken to resolve the situation intention,

Section 7

All matters that have not been adequately provided for in the terms of this
Agreement maybe resolved by friendly negotiation between the parties hereto and
upon the parties reaching consensus on such matter, may be put into a legal
document as a supplement to these presents. Supplementary agreement like that
shall have legal effects equal to this Agreement.

Section 8

This Agreement shall become legally binding immediately from the moment in which
both Party A and Party B have signed the same and put their company seals on the
same.

Section 9

The Parties hereto should try to resolve their differences in the course of
implementation of this Agreement and if they should fail to resolve their
differences in that manner either party shall be entitled to take the matter to
the People’s Court where such party is situated.

Section 10

5

--------------------------------------------------------------------------------



This Agreement is signed in four identical counterparts, each of Party A and
Party B shall retain two of the counterparts.

Party A :-  Party B :-  (Seal of Corporation)  (Seal of Corporation)  Legal
Representative:  Legal Representative:  Hu Xiao  Gao  (signature)  (signature) 
    Date: March 1, 2007.  Date: March 1, 2007. 


 

 

 

 

 

6

--------------------------------------------------------------------------------